                                   UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF LOUISIANA


BOBBIE VAUGHN               *
     Plaintiff              *
                            *                                               CASE NO. 6:19-00293
VERSUS                      *
                            *                                               JUDGE DOUGHTY
                            *
HOBBY LOBBY                 *                                               MAGISTRATE WHITEHURST
STORES, INC.                *
    Defendant               *                                               JURY DEMANDED
                            *
                            *
*****************************

                            DEFENDANT’S PRE-TRIAL MEMORANDUM


MAY IT PLEASE THE COURT:

         Now comes Defendant, Hobby Lobby Stores, Inc., who respectfully submits the following

Pre-Trial Memorandum in anticipation of trial presently set to begin June 14, 2021.

    I. CONTESTED ISSUES OF LAW

         Plaintiff claims that there is a contested issue of law regarding whether Hobby Lobby is

liable1 pursuant to La. R.S. 9:2800.6 and Louisiana’s falling merchandise law, which requires that

plaintiff prove: 1) that she did not cause the merchandise to fall; 2) that another customer in the

aisle at the moment did not cause the merchandise to all; and 3) that Hobby Lobby was negligent.

Davis v. Wal-Mart, 00-0445 (La. 11/28/00); 774 So.2d 84. Stated another way, in addition to



1
 It is Defendant’s position that this is not a contested issue of law as it appears that both parties agree that Louisiana’s
Falling Merchandise Law is applicable here. Instead, it is Plaintiff’s argument that it believes that Hobby Lobby
should be found liable applying the “facts” to the law. However, this is not a contested issue of law to be determined
by the Court and instead the issue presented by the Plaintiff in her pre-trial memorandum—whether or not Plaintiff
presents enough evidence to meet her burden of proving liability at trial—is a determination to be made by the jury
following the trial of this matter.

                                                             1
proving all of the elements of negligence against Hobby Lobby (including causation), Plaintiff

must also prove that: 1) she did not cause the merchandise to fall; and 2) that another customer in

the aisle at the moment did not cause the merchandise to fall. Plaintiff’s Pre-Trial Memorandum

does not contain evidence to prove all aspects of liability by a preponderance of the evidence.

       Additionally, Plaintiff argues in her Pre-Trial Memorandum that Hobby Lobby “has

produced no evidence suggesting that the Plaintiff in any way caused the merchandise” to fall,

then proceeds to use that as an inference that Defendant is exclusively liable. However, this is not

Defendant’s burden to prove. As stated above in Davis, it is Plaintiff’s burden of proof to show

that she did not cause the merchandise to fall. Thus, Plaintiff is incorrectly attempting to shift the

burden of proof for this element to the Defendant.

       Further, to the contrary, the testimony of Michele Savoy (current employee) and Cody

Broussard (former employee) will establish that the employees did NOT cause the merchandise to

fall on Ms. Vaughn. Mr. Broussard will testify that he STOPPED stocking after he saw Mrs.

Vaughn enter the aisle and before the incident occurred. Both Michele and Cody will testify that

the incident did not occur where he was stocking and instead occurred further down the adjacent

aisle. Finally, Cody and Michele will testify that there was a vertical shelf barrier separating the

aisle and which they were stocking and the adjacent aisle so that they could not have caused

merchandise on an adjacent aisle to fall off a shelf while stocking. For these reasons, Mrs. Vaughn

will not meet her burden of proving that the incident was caused by any alleged negligence of

Hobby Lobby.




                                                  2
   II. OUTSTANDING DISCOVERY ISSUES

       Defendant granted Plaintiff an extension until May 5, 2021 for the production of

outstanding supplemental discovery requests.

   III. OBJECTIONS TO TRIAL DEPOSITIONS

       No trial depositions have been taken in this case.



                                                               Respectfully submitted,

                                                                /s/ Kathryn T. Trew
                                                               PETER J. WANEK (23353)
                                                               KATHRYN T. TREW (34116)
                                                               LINDSAY G. FAULKNER (33863)
                                                               WANEK KIRSCH DAVIES LLC
                                                               1340 Poydras St., Ste. 1810
                                                               New Orleans, LA 70112
                                                               Telephone: (504) 324-6493
                                                               Facsimile: (504) 324-6626
                                                               ATTORNEYS FOR DEFENDANT
                                                               Hobby Lobby Stores, Inc.




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading was filed electronically on

the 3rd day of May, 2021. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.



                                                /s/ Kathryn T. Trew




                                                  3
